On June 15, 2006, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana State Prison, with five (5) years *56suspended, for the offense of Forgery (Common Scheme), a felony; Count TT: A commitment to the Cascade County Detention Center for a term of six (6) months, with no time suspended, to run concurrently with Count I, for the offense of Theft, a misdemeanor.
Done in open Court this 3rd day of May, 2007.
DATED this 22nd day of May, 2007.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was represented by Joel Thompson.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time without an attorney present. Eric Olson spoke with the defendant and informed the Sentence Review Division that he has agreed to represent the defendant at the next set of hearings.
Therefore, it is the decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Division in August 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.